*463Opinion.
Campbell, J.,
delivered, the opinion of the court: -
The advice given by Mr. McNair to his clients was sound, assuming that the facts were as they presented them to him, but the chancellor has found that the real purchaser of the decree was the real debtor, and while it was, in our opinion, doubtful what the truth is, we will not disturb the chancellor’s conclusion. The gist of the controversy is whether Parker agreed with Simmons to pay the balance of the debt to Gravely or his assignees. The allegation to that effect in the answer is new matter, and it devolved on the respondent to prove it, and he did not do this to the satisfaction of the chancellor. We are unwilling to reverse, because Plartman was not made a party. If he has any rights they are unaffected by the decree.

Affirmed.